Citation Nr: 1210392	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  99-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected inguinal hernia, left, post-operative, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased initial evaluation in excess of 30 percent for service-connected left carpal tunnel syndrome. 

3.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected right carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 1998, the RO granted service connection for left carpal tunnel syndrome, evaluated as 10 percent disabling, and right carpal tunnel syndrome, also evaluated as 10 percent disabling.  The Veteran appealed the issues of entitlement to increased initial evaluations, and in June 1998, the RO granted the claims, to the extent that it assigned a 30 percent evaluation for left carpal tunnel syndrome, and a 20 percent evaluation for right carpal tunnel syndrome.  

In August 2006, the RO denied the Veteran's claim of entitlement to an increased rating for service-connected inguinal hernia, left, post-operative, currently evaluated as 30 percent disabling.  

In July 2011, the Board remanded the claims for additional development.  

In January 2005, a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board.  In January 2012, the appellant was notified that he was entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  However, in a statement, received in February 2012, the appellant stated that he did not desire another hearing.  





FINDINGS OF FACT

1.  The Veteran's service-connected inguinal hernia, left, post-operative, is shown to be productive of complaints of pain on exertion, but not a large inguinal hernia that is not well-supported under ordinary conditions.

2.  The Veteran's service-connected left carpal tunnel syndrome is shown to have been productive of  pain, some loss of sensation, and some nerve impairment, but not severe incomplete paralysis, neuritis, or neuralgia, of the median nerve.  

3.  The Veteran's service-connected right carpal tunnel syndrome is shown to have been productive of pain, some loss of sensation, and some nerve impairment, but not severe incomplete paralysis, neuritis, or neuralgia, of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected inguinal hernia, left, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2011).  

2.  The criteria for an initial evaluation in excess of 30 percent for service-connected left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).  

3.  The criteria for an initial evaluation in excess of 20 percent for service-connected right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Increased Initial Evaluations

The Veteran asserts that he is entitled to an increased rating/increased initial evaluations for his service-connected inguinal hernia, left, post-operative, left carpal tunnel syndrome, and right left carpal tunnel syndrome.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Increased Rating - Left Inguinal Hernia

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in December 1965, he was noted to have a two-year history of left hernia repair.  A protuberance was noted at the left inguinal region, with an impression of possible recurrent hernia, left.  In February 1966, he underwent a left inguinal hernioplasty, with a diagnosis of recurrent left inguinal hernia.  The Veteran's separation examination report, dated in October 1966, notes a 4-inch inguinal scar, and a history of left inguinal hernia surgical repair.  As for the post-service medical evidence, an October 1990 private medical report notes a recurrence of a small left inguinal hernia that was not well-supported by truss, and which was not operable.  A January 1991 VA examination report noted a bulge at the medial aspect of the groin, and a 5-to-6-inch scar above the left groin.  The diagnosis was status post left inguinal herniorrhaphy with recurrence.  See also June 1992 VA examination report (similar findings and diagnosis).  A June 1996 VA examination report noted a history of left inguinal hernia repair and recurrence, with no hernia found on examination, and no weakness.  Another June 1996 VA examination report noted a 8.5-inch superficial scar on the left inguinal area and 6-inches on the suprapubic area, with both scars superficial and nontender.  See 38 C.F.R. § 4.1 (2011).  

In April 1988, the RO granted service connection for left inguinal hernia, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased evaluation, and in March 1990, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  The RO subsequently denied a claim for an increased rating, which the Veteran appealed.  In November 1991, the Board granted the claim, to the extent that it increased his rating to 30 percent.  There was no appeal, and the Board's decision became final.  Id.  

The Veteran subsequently filed a claim for an increased rating.  In August 2006, the RO denied the Veteran's claim of entitlement to an increased rating for service-connected inguinal hernia, left, post-operative, currently evaluated as 30 percent disabling.  The Veteran has appealed.  

The Veteran's left inguinal hernia has been evaluated as 30 percent disabling under 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7338.  Under DC 7338, a 30 percent rating is warranted for: Hernia, inguinal: Small, postoperative, recurrent or unoperated irremediable, not well supported by truss, or not readily reducible.  

A 60 percent evaluation is warranted for: Hernia, inguinal: Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.  

The relevant medical evidence is summarized as follows:

A VA examination report, dated in May 2005, shows that the Veteran was noted to use a truss that gives good support of his left inguinal hernia.  On examination, there was no right hernia present.  There was a left hernia present, that was easily reducible.  The diagnosis was left inguinal hernia repair with recurrence.   

Reports from Medina General Hospital, dated between 2003 and 2008, show that in December 2008, the Veteran received treatment for respiratory symptoms.  The reports notes that an abdominal examination showed that he was nontender, with no organomegaly, and no abdominal distension.  

A VA examination report, dated in September 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of left-inguinal gripping-type pain with lifting or twisting.  He reported occasional use of a truss and that his left inguinal hernia was well-supported by the truss.  The report notes a history of left inguinal hernia repair during service, with a recurrence, but no additional surgery.  On examination, the abdomen was soft, nondistended, and nontender, with normal bowel sounds.  There was no right inguinal hernia.  The was no obvious left inguinal hernia on inspection or palpitation.  The left inguinal canal had tenderness and a slight bulging at the left inguinal ring with coughing.  There was no left inguinal protrusion.  The diagnosis was left inguinal hernia postoperative left inguinal hernia repair surgery with mild recurrence.  His symptoms were said to prevent the Veteran from doing strenuous physical work but not to prevent sedentary work.  

The Board finds that the claim must be denied.  The Veteran's left inguinal hernia is shown to require, at least at times, use of a truss which is well-supporting.  It is also shown to be recurrent, and both postoperative, and currently inoperable.  However, there is no evidence to show that it is large, or that it is not readily reducible.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected left inguinal hernia under DC 7338 have not been shown, and that the claim must be denied. 

As a final matter, postoperative scars are compensable if they are superficial and nonlinear and at least 144 square inches, if they are unstable and painful, or if productive of other effects.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2011).  However, in this case, there is no evidence that the Veteran's left hernia scar meets these criteria.  Therefore, the Board finds that an additional 10 percent rating for the scar from the Veteran's left inguinal hernia surgery is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DC's 7802, 7804, 7805.   

B.  Increased Initial Evaluations - CTS

In January 1998, the RO granted service connection for right and left carpal tunnel syndrome.  The RO evaluated each disability as 10 percent disabling (two separate ratings).  In each case, the RO assigned an effective date for service connection of March 11, 1995.  The Veteran appealed the issues of entitlement to increased initial evaluations, and in June 1998, the RO granted the claims, to the extent that it assigned a 30 percent evaluation for left carpal tunnel syndrome, and a 20 percent evaluation for right carpal tunnel syndrome.  In each case, the effective date of the  increase was March 11, 1995.  Since these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has evaluated the Veteran's bilateral carpal tunnel syndrome under 38 C.F.R. § 4.124a, DC 8515.

Under DC 8515, moderate incomplete paralysis or neuritis of the median nerve of the minor extremity warrants a 20 percent evaluation (minor extremity) or a 30 percent evaluation (major extremity). 

Severe incomplete paralysis or neuritis of the median nerve of the minor extremity warrants a 40 percent evaluation (minor extremity) or a 50 percent evaluation (major extremity).  Id. 

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2011).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees, and palmar flexion from 0 to 80 degrees, and ulnar deviation is 0 to 45 degrees and radial deviation is 0 to 20 degrees.  Forearm pronation is 0 to 80 degrees, and forearm supination is 0 to 85 degrees.  

With regard to the history of the disabilities in issue, in January 1998, the RO granted service connection under 38 U.S.C.A. § 1151, after medical evidence was received asserting that the Veteran had bilateral CTS due to typing as part of a VA vocational rehabilitation program.  See 38 C.F.R. § 4.1. 

The relevant medical evidence is summarized as follows:

VA progress notes, dated between 1995 and 1996, show treatment for complaints of bilateral wrist pain, right greater than left, and bilateral hand numbness.  The reports note CTS, that there was no atrophy, and that strength was 5/5.  A June 1995 report notes a decrease in sensation was noted at the thumb, index and ring fingers, and that he was to be given wrist splints.  A March 1996 electromyogram (EMG) notes moderate CTS on the right, and very mild CTS on the left.  

Reports from M.G.G., M.D., dated between 1995 and 1996, show three treatments for complaints of bilateral hand numbness.  A September 1996 report notes complaints of bilateral hand numbness that went up to the elbow, worse on the right.  

A report from North Shore Diagnostic and Rehabilitation Center, dated in November 1996, notes complaints of left hand numbness.  

A VA examination report, dated in August 1997, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes the following: the Veteran complained of bilateral hand pain with numbness, tingling and paresthesias, bilaterally, after repetitive use of his hands during a VA vocational rehabilitation program.  There was no history of surgery.  Currently, he reported having soreness, aching, tenderness and paresthesias over the median nerve distribution to both hands.  He stated that he was left-handed.  It was noted that braces helped his symptoms substantially.  The median nerves were the only nerves involved.  He had problems with certain positions and with heavy gripping and grasping.  On examination, there was no swelling or deformity.  There was an "excellent full range of motion in the wrist, hand and fingers."  He could make a fist and get pulse to palms normally.  There was some diminished sensation of the median nerve distribution of both hands.  There was no gross motor weakness or atrophy.  The diagnosis was bilateral CTS.  

Reports from T.E., M.D., dated between January and February of 1998, show treatment for CTS, with decreased sensation to pinprick, and positive Tinel's and Phalen's tests.  Neurologically, he had left biceps weakness, with intact and equal deltoids, triceps, pronators, and intrinsics.  There was decreased soft-touch sensation at the thumb and index finger, and slightly diminished left biceps reflex.  Surgery was recommended.  He received an injection for his symptoms.  The reports note moderate CTS bilaterally, worse on the left.  An accompanying private EMG notes that the results were compatible with a distal compressive neuropathy involving the median nerves.  

A VA examination report, dated in April 1998, shows that the examiner indicated that the Veteran's medical records have been obtained.  The report notes that the Veteran is left-handed, and that he had complained of symptoms that included weak grips, difficulty writing and tying his shoelaces, and hand pain that shot up both arms.  He reported a loss of feeling in his palms as well as at the palmar surfaces of the thumb, second, third, and fourth fingers bilaterally, and the dorsum of both hands.  On examination, the wrists had palmar flexion from 0 to 35 degrees, bilaterally, and dorsiflexion from 0 to 45 degrees, bilaterally.  Pronation was 0 to 95 degrees (right), and 0 to 110 degrees (left).  Supination was from 0 to 50 degrees, bilaterally.  Ulnar deviation was 0 to 10 degrees (right) and 0 to 17 degrees (left).  Both fists were abnormally made.  Strength against resistance was normal bilaterally.  There was hypesthesia of the proximal 1/2 of the medial right forearm, the distal 1/2 of the right anterior forearm, and the posterior lateral forearm, the dorsum of the right hand, the dorsum of the thumb, first, second, third and fourth fingers of the right hand, the thenar areas, and the palmar surface of the right thumb, index, middle and ring fingers, most of the left forearm, and the left hand (with distribution the same as that of the right hand).  Reflexes in the upper extremities were 2+ and equal bilaterally.  The diagnosis noted bilateral CTS with both motor and sensory impairment of the median nerves.   

VA examination reports, dated in August 1999, show that the Veteran complained of a weak grips, dropping things, and bilateral hand pain and hypesthesia.  On examination, the fists were made normally.  Active movement against resistance was normal on the right, and 85 to 90 percent of normal on the left.  Pain sensation was normal in the upper extremities.  Reflexes in the upper extremities were hypoactive and equal bilaterally.  The index and middle fingers did not extend fully.  Palmar flexion was 0 to 42 degrees (right) and 0 to 40 degrees (left).  Dorsiflexion was 0 to 52 degrees (right) and 0 to 44 degrees (left).  Supination was 0 to 75 degrees bilaterally.  Pronation was 0 to 90 degrees, bilaterally.  Ulnar deviation was 0 to 10 degrees, bilaterally.  Radial deviation was 0 to 20 degrees (right) and 0 to 12 degrees (left).  Fine movements of the fingers were normal bilaterally.  Right grip was 50 pounds, and left grip was 32 pounds.  Active movement strength against resistance was normal bilaterally at the elbows and wrists.  Position sense was normal in both hands.  There was hypesthesia on the median and radial nerve distributions of both hands.,  The diagnosis was bilateral CTS, bilateral radial sensory nerve impairment.  

A VA progress note, dated in March 2000, notes complaints of worsening chronic hand and arm pain, and use of braces continuously over the past year, with some relief.  He reported difficulty taking lids off of jars, manipulating objects, tying his shoes, typing and driving.  The Veteran reported using several medications for his pain, to including Motrin, Tylenol, and Percocet.  On examination, there was no muscle wasting, and there was normal tone and power except for possible minor weakness of thumb opposition bilaterally.  There was impaired sensation over the median nerve distribution of both hands.  Finger abduction and extension was normal.  Deep tendon reflexes were symmetrically intact.  The examination was otherwise normal.  The impression notes an asserted increased disability based on impaired ability to carry out activities of daily living, CTS without muscle wasting and with only minor weakness, and that his main disability was due to pain and numbness.  

A VA examination report, dated in May 2005, shows that the Veteran complained of tingling dysthesias in his left thumb, index and middle fingers, ameliorated by gabapentin, although his night pains persisted.  On examination, reflexes were 2+ throughout.  Motor strength was 5/5 in all distal muscle groups of the upper extremities.  There was no atrophy or asymmetry of the forearm or hand muscles.  Sensory examination in the upper extremities was intact to 2-point discrimination, vibration, and position, except there was decreased intensity of vibration and 2-point discrimination in the thumb, index, and middle fingers bilaterally compared to the fourth and fifth fingers bilaterally.  The relevant diagnosis was bilateral CTS, "in remission."  The report notes use-related dysthesias that can become painful if use persists, that both Phalen's and Tinel's tests were negative, that there were no neurological deficits, that there was no muscle atrophy, and that the examination showed no objective evidence of CTS.    

An addendum, dated in July 2005, states that an EMG test revealed bilateral mild-to-moderate median nerve neuropathies at the wrist, i.e., carpal tunnel syndrome, without active denervation of the thenar muscle.  

A September 2005 VA progress note indicates that the Veteran was issued new wrist splints.  
A January 2006 report from Dr. T.E. shows complaints of CTS that woke him up at night.  On examination, he had good motion of his wrists, and decreased sensation to pinprick in both thumbs.  Both wrists were injected.  

VA progress notes dated in June 2009 and September 2010 state that the Veteran has wrist braces, and notes that he does not want referral for CTS repair.  A November 2009 VA progress note states that the Veteran has "no restrictions to exercise or any other activity."

A VA examination report, dated in September 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to be left-handed.  The Veteran was further noted to complain of severe, very frequent paresthesias, and a burning sensation, in the first three digits of both hands.  On examination, muscle strength was 4+/5 throughout all muscle groups in the hands.  Reflexes were 2+/4 in all reflex areas of the upper extremities.  There was a greater-than reduction of 50 percent to pin prick testing in both median nerve distribution groups.  A Tinel's test was positive in both hands.  The examiner stated that there was moderate to moderately-severe functional impairment bilaterally due to difficulty in holding objects, increased pain and incapacitation related to not being able to use tools or other hand implements.  There were no other pertinent physical findings.  The impression notes chronic bilateral median nerve compressive neuropathies, and probable C6 radiculopathy on the left which probably contributed to left thumb pain and weakness.  His condition was moderate to moderately-severe and was progressed compared to testing since 2005 and 2006.  
 
The Board finds that the evidence does not demonstrate that the Veteran's disabilities are shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia, of the median nerve, such that an initial evaluation in excess of 20 percent (right wrist) or 30 percent (left wrist) is warranted under DC's 8515, 8615, or 871.  Briefly stated, the Veteran has complained of bilateral hand pain with numbness, tingling and paresthesias, bilaterally.   He has been found to have both motor and sensory impairment of the median nerves.  However, the findings show strength has been 4+/5 or greater, or characterized as "normal," with one finding of "minor" weakness.  His reflexes have tended to be 2+.  In May 2005, motor strength was 5/5 in all distal muscle groups of the upper extremities, and there was no atrophy or asymmetry of the forearm or hand muscles.  The relevant diagnosis was bilateral CTS, "in remission," and it noted that there were no neurological deficits, or muscle atrophy, and that the examination showed no objective evidence of CTS.  In September 2011, strength was 4+/5, and reflexes were 2+.  There was no evidence of atrophy.  The examiner stated that there was moderate to moderately-severe functional impairment bilaterally due to difficulty in holding objects, increased pain and incapacitation related to not being able to use tools or other hand implements.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications from his CTS are shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia, of the median nerve.  Accordingly, the criteria for an initial evaluation in excess of 20 percent (right wrist) and 30 percent (left wrist) have not been met under DC's 8515, 8615, or DC 8715. 

C.  Conclusion

In deciding the Veteran's claims, the Board has considered the determinations in Hart v Mansfield, 21 Vet. App. 505 (2007), and Fenderson v. West, 12 Vet. App. 119, 126 (1999), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased rating is warranted.  

The Board has determined that a higher ratings are not warranted for the disabilities in issue.  To that extent, the oral and written testimony of the Veteran as to an increased level of severity of the disabilities at issue is unsupported.  The Board acknowledges that an appellant is normally competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

A TDIU is in effect as of September 7, 2011.  To the extent applicable, consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Higher evaluations for all of the disabilities in issue are provided for, but the evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is fully contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to an increased rating for service-connected inguinal hernia, left, post-operative, the Board also notes that the February 2009 letter was sent to the Veteran after the RO's August 2006 decision that is the basis for this appeal.  However, the Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issues at a hearing in January 2005.  After issuing the notice letter discussed above, the RO reconsidered the appellant's claim, as evidenced by several supplemental statements of the case, most recently dated in April 2011.  In addition, a review of the appellant's representative's submissions indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

With regard to the claims for increased initial evaluations for bilateral CTS, service connection was granted for these conditions in 1998, prior to the VCAA, and in any event, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded several VA examinations, and a hearing.  

In July 2011, the Board remanded the claim, and directed that the Veteran be afforded examinations.   In September 2011, the Veteran was afforded examinations of his left inguinal hernia, and bilateral CTS.  The reports indicate that the Veteran's C-file was reviewed, and they show that the Veteran's history was summarized and that he was examined.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


